Citation Nr: 1244008	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-19 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee arthritis with synovitis and patellar chondromalacia.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee arthritis with synovitis and patellar chondromalacia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran was afforded a Travel Board hearing in March 2012.  A transcript of the testimony offered at this hearing has been associated with the record.   

The issues of entitlement to service connection for a right ankle disability, to include as secondary to service-connected bilateral knee disabilities, and entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See hearing transcript, March 2012.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009 the Veteran was last afforded a VA examination to address the severity of his bilateral knee disabilities.  At this time, he complained of pain in each knee mainly at the patellar area, with the right being worse than the left.  Both knees exhibited hyperextension of 5 degrees and flexion to 140 degrees with mild pain over the full range of motion.  Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71 , Plate II.

A review of the claims file discloses a February 2011 VA treatment note related to an annual visit.  The note, inter alia, documents continued complaints regarding the knees, with the right being worse than the left.  Examination documented decreased range of motion and crepitus in each knee.  

At his March 2012 Board hearing, the Veteran related that he felt that his condition had worsened since his last VA examination.  He discussed the February 2011 VA treatment note and indicated that he felt that his conditions were not adequately reflected in severity by the March 2009 VA examination report.  Specifically, he reported that some days, he cannot get out of bed because of the swelling in his knees.  He also indicated that it affects his ability to do his job, which is to drive a gasoline tanker truck and operate a dump truck.  He noted that while he wears braces which provide some relief, he is unable to do so when driving.  He also indicated that he has a lack of coordination and/or instability in his knee, with occasional locking.  These symptoms are more severe than those indicated on the prior 2009 examination.

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  As the February 2011 VA treatment note and the Veteran's testimony indicate possible worsening of right and left knee arthritis with synovitis and patellar chondromalacia, the Veteran should be afforded a new VA examination.




While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran any sources of treatment for his service-connected knees and obtain any outstanding treatment records. 

2.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his service-connected right and left knee arthritis with synovitis and patellar chondromalacia.

All indicated studies, including X-rays and range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed. The extent of any incoordination, weakened movement and excess fatigability on use should be described.  Attention is invited to the Veteran's credible hearing testimony, indicating  swelling and lack of coordination.

The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state.

The examiner should also indicate whether the Veteran's service-connected bilateral knee disabilities result in lateral instability and/or subluxation.   If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations. 

A complete explanation for any opinion expressed should be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veteran's claim.  The veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



